ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.
In Cutts v. State, 940 So.2d 1246 (Fla. 2d DCA 2006), this court affirmed Gregory A. Cutts’ sentences imposed in 2005 and certified conflict with the First District’s decision in Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005). The supreme court granted review, quashed this court’s decision, and remanded the case with directions to perform a harmless error analysis based upon the decision in Galindez v. State, 955 So.2d 517 (Fla.2007). See Cutts v. State, 976 So.2d 579 (Fla.2008). We now affirm because any errors made during Mr. Cutts’ 2005 resentencing were harmless.
Affirmed.
CASANUEVA, STRINGER, and LaROSE, JJ., Concur.